DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 2/25/21 in which claims 1, 7, 9-17 and 21 have been amended is acknowledged. Claims 1-23 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 9-10, 14, 17 and 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over DeVries et al (US 2016/0279362), hereinafter DeVries in view of Wilkinson et al (US 2012/0055483), hereinafter Wilkinson. 
Regarding claims 1, 9 and 17, DeVries teaches a method (paragraph 230) and a system (Fig. 1, Fig. 7A) for operating an oxygen concentrator and non-transitory computer readable storage medium (paragraph 230) comprising:
a ventilator (Fig. 7a: 190, paragraph 157);
an oxygen concentrator (Fig. 7A: 210) with an outlet fluidly coupled to an inlet of the ventilator (Paragraph 157: Fig. 7a: connects to inlet of 190); and
a controller (Fig. 4: 220) configured to:
measure a product gas within the oxygen concentrator over time (Paragraph 172, the pressure in the tank is constantly measure so it would be measure over time) to produce a product gas measurement (Paragraph 14, Paragraph 172, measures the pressure in oxygen tank 312, Fig. 7A);
determine that an output of the oxygen concentrator is fluidly connected to the ventilator based on the product gas measurement (paragraph 172, determines pressure in oxygen tank 312 and when it falls below a pressure starts or increases production of oxygen. This detects the ventilator connection in the same way as in the instant application);
in response to determining that the oxygen concentrator is fluidly connected to the ventilator, determine that the output of the oxygen concentrator does not meet a supply gas requirement of the ventilator (paragraph 172, the pressure in the tank is too low); and 
in response to determining that the output of the oxygen concentrator does not meet the supply gas requirement, adjust a control output in the oxygen concentrator to modify operation of the oxygen concentrator (paragraph 172 increases output of the oxygen concentrator). 

However, Wilkinson teaches an oxygen concentrator which measures a product gas within an oxygen concentrator over time (paragraph 98, 100, 164, 167, measures pressure or flow to detect a breathing rate to the user, Fig. 4A, flow sensor 185, pressure sensor 194) to produce a product gas measurement waveform. (paragraph 98, changes in flow rate)
Therefore, since DeVries teaches determining an output is fluidly connected to a ventilator based on the product gas measurement and determining the output of the oxygen concentrator does not meet a supply based on the product gas measurement and Wilkinson teaches using a product gas waveform to adjust oxygen production, the combination of DeVries with Wilkinson teaches producing a product gas measurement waveform, determining an output is fluidly connected to a ventilator based on the product gas waveform; determining the output of the oxygen concentrator does not meet a supply gas requirement of the ventilator based on the product gas measurement waveform.
It would have been obvious to a person of ordinary skill in the art to have substituted the product gas measurement of DeVries with the product gas measurement waveform of Wilkinson in order to determine a breathing rate of a user and then adjust a volume of oxygen based on the breathing rate since when a user is more active the user will require more oxygen and when less active will require less oxygen. (Paragraph 168)

Claim 21, DeVries teaches a system comprising:
a ventilator (Fig. 7a: 190, paragraph 157);
an oxygen concentrator (Fig. 7a: 210) with an outlet fluidly coupled to an inlet of the ventilator (Paragraph 157: Fig. 7a: connects to inlet of 190); and
a controller (Fig. 4:220) configured to:
receive a measurement of a product gas within the oxygen concentrator to produce a product gas measurement; (paragraph 172, determines pressure in oxygen tank 312)
determine that the output of the oxygen concentrator does not meet a supply gas requirement of the ventilator based on the product gas measurement (paragraph 172, when pressure is too low may star or accelerate the VPSA process); and 
in response to determining that the output of the oxygen concentrator does not meet the supply gas requirement adjust a control output in the oxygen concentrator to modify operation of the oxygen concentrator. (Paragraph 172 increases output of the oxygen concentrator)
DeVries does not teach receiving a measurement of a product gas within a concentrator to produce a product gas measurement waveform. 
However, Wilkinson teaches an oxygen concentrator with a controller configured to receive a measurement of a product gas within an oxygen concentrator (paragraph 98, 100, 164, 167, measures pressure or flow to detect a breathing rate to the user, Fig. 4A, flow sensor 185, pressure sensor 194) to produce a product gas measurement waveform. (paragraph 98, changes in flow rate)
Therefore, since DeVries teaches determining the output of the oxygen concentrator does not meet a supply based on the product gas measurement and Wilkinson teaches using a product gas waveform to adjust oxygen production, the combination of DeVries with Wilkinson teaches producing a product gas measurement waveform and determining the output of the oxygen concentrator does not meet a supply gas requirement of the ventilator based on the product gas measurement waveform.
It would have been obvious to a person of ordinary skill in the art to have substituted the product gas measurement of DeVries with the product gas measurement waveform of Wilkinson in order to determine a breathing rate of a user and then adjust a volume of oxygen based on the breathing rate since when a user is more active the user will require more oxygen and when less active will require less oxygen. (Paragraph 168)

Regarding claims 2, 10, 20, DeVries in view of Wilkinson teaches the invention of claims 1, 9, 17 and 21 and DeVries further teaches wherien measuring the product gas comprises at least one of measuring a pressure in a tank (paragraph 172, monitors oxygen tank pressure) storing an oxygen-enriched gas. 

Regarding claim 6, DeVries in view of Wilkinson teaches the method of claim 2 and DeVries further teaches wherein adjusting the control output in the oxygen concentrator comprises adjusting an output of a gas compressor within the oxygen concentrator. (Paragraph 165, the compressor is configured to receive signals from the control system to switch on and off and at what speed to run, Fig. 12)

Regarding claims 7, 14 and 22, DeVries in view of Wilkinson teaches the invention of claims 1, 9 and 17 and Wilkinson further teaches determining at least one of a patient breath rate (Paragraphs 98, 100, 164, 167), a delivered volume of an oxygen enriched gas stream, and a patient therapy mode associated with the ventilator based on the measured gas product. 

Claims 3, 5, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DeVries in view of Wilkinson and further in view of Bliss et al (US 2006/0230929), hereinafter Bliss.
Regarding claims 3 and 11, DeVries in view of Wilkinson teaches the invention of claims 2 and 10 and DeVries further teaches wherein determining that the output of the oxygen concentrator does not meet the supply gas requirement of the ventilator comprises determining that the pressure in the tank (paragraph 172) but does not disclose determining the pressure of a tank during a time interval 
	However, Bliss discloses an oxygen generator (Fig. 3) which determines that the output of the generator does not meet oxygen requirements by determining the pressure of a tank during a time interval between patient inhalations is greater than a maximum target tank pressure or less than a minimum target tank pressure. (Paragraph 158 and 159, 161, the pressure in the tank is monitored and the motor is adjusted accordingly)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided DeVries in view of Wilkinson with the ability to determine the pressure during a time interval between patient inhalations as taught by Bliss in order to adjust a tank reservoir pressure based on the breathing rate. (Paragraph 161)

Regarding claim 5 and 13, DeVries in view of Wilkinson teaches the invention of claims 2 and 10, and DeVries further teaches wherien adjusting the control output in the oxygen concentrator comprises controlling valves to and from the sieve beds. (Paragraph 158, Fig. 12, Paragraph 206 the VPSA process is controlled by the controller and activates valves to control the process)
	DeVries does not explicitly state adjusting a timing of one or more valves in the oxygen concentrator to change a fill time of a sieve bed with the oxygen concentrator.
However, Bliss teaches an oxygen concentrator (Fig. 3) in which adjusting the control output in the oxygen concentrator comprises adjusting a timing of one or more valves in the oxygen concentrator to change a fill time of a sieve bed with the oxygen concentrator. (Paragraphs 129, 132, 133)
	It would have been obvious to a person of ordinary skill in the art to have modified DeVries in view of Wilkinson so that adjusting the control output in the oxygen concentrator comprises adjusting a 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DeVries in view of Sprinkle (US Pat. No. 7,722,700), hereinafter Sprinkle.
Regarding claims 4 and 12, DeVries in view of Wilkinson teaches the invention of claims 2 and 10 but does not explicitly disclose wherien determining that the output of the oxygen concentrator does not meet the supply gas requirement of the ventilator comprises determining that the output flow rate of the oxygen enriched gas stream during a patient inhalation is greater than a maximum target flow rate or less than a minimum target flow rate.
However, Sprinkle teaches an oxygen concentrator system (Fig. 3) where the flow rate of the gas consumed by the patient is measured (Col. 4: lines 15-24) wherein determining that the output of the oxygen concentrator does not meet the supply gas requirement comprises determining that the output flow rate of the oxygen enriched gas stream during a patient inhalation is greater than a maximum target flow rate or less than a minimum target flow rate. (Fig. 3, Col. 4: lines 51-65)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified DeVries in view of Wilkinson to include determining the oxygen concentrator does not meet the supply rate requirements as disclosed by Sprinkle in order to place the device in conservation mode when demand is low. (Col. 4: lines 5-10)

Allowable Subject Matter
Claims 8, 15, 16, 18, 19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8, 15, 18 and 23, the limitation of adjusting an output of a sensor within the oxygen concentrator with a correction factor to correct for the oxygen concentrator being fluidly connected to the ventilator is not disclosed in combination with the features of the independent claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically the rejection has been amended to include Wilkinson for teaching a product gas measurement waveform. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Examiner, Art Unit 3785